United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-20765
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LUIS ALBERTO RIASCOS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-02-CR-110-ALL
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Luis Alberto Riascos appeals his conviction and 180-month

sentence following his guilty plea conviction to one count of

possession with intent to distribute five kilograms of cocaine.

Riascos contends that 21 U.S.C. § 841 is unconstitutional in

light of the Supreme Court’s decision in Apprendi v. New Jersey,

530 U.S. 466, 488 (2000).   As Riascos acknowledges, his argument

is foreclosed by this court’s precedent and is raised only to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-20765
                               -2-

preserve the issue for Supreme Court review.     See United States

v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).    Accordingly,

Riascos’ conviction and sentence are AFFIRMED.